Case 1:19-cv-07723-CM Document 81 Filed 11/06/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PATRICIA CUMMINGS, :
Plaintiff, 19 CV 7723 (CM)
- against - : NOTICE OF MOTION
THE CITY OF NEW YORK, et al, :
Defendants. .
x

 

PLEASE TAKE NOTICE that upon the Complaint (ECF No. 13), the Answer of
Defendant New York State Senator Kevin 8S. Parker (“Senator Parker”) (ECF No. 18), the
Declaration of John M. Schwartz dated November 4, 2019 and the accompanying Memorandum
of Law and all the pleadings and proceedings heretofore had herein, the undersigned counsel for
Senator Parker will move this Court, at the United States Courthouse, 500 Pearl Street, New
York, New York 10007, before the Honorable Colleen McMahon, United States District judge,
for an order pursuant to Rules 12(c) of the Federal Rules of Civil Procedure granting judgment
on the pleadings in favor of Senator Parker, on the ground that the Complaint fails to state a
claim upon which relief can be granted, and granting such other and further relief as the Court
may deem just and proper.

PLEASE TAKE FURTHER NOTICE that all papers in opposition to this motion are to
be served on or before November 20, 2019. .

Dated: New York, New York
November 6, 2019
Case 1:19-cv-07723-CM Document 81 Filed 11/06/19 Page 2 of 3

LETITIA, JAMES

Attorney General

State of New York

Attomey for Defendant Kevin 8. Parker
By:

ohn M. Schwartz
Special Litigation Counsel
28 Liberty Street
New York, NY 10005
(212) 416-8559

TO:

LAW OFFICES OF THOMAS F. LIOTTI, LLC
Attorney for Plaintiff

600 Old Country Road

Suite 530

Garden City, NY 11530

JAMES E. JOHNSON
Corporation Counsel of the
City of New York
Attorney for Defendants City of New York,
New York City Dep’t of Education,
City of New York Office of Special Investigations,
de Blasio, Cox, Ware, Williams and Dromm
100 Church Street
New York, NY 10007

DAVIS WRIGHT & TREMAINE LLP
Attorneys for Defendants Daily
News L.P. and Chapman
21" Floor
1251 Avenue of the Americas
New York, NY 10020-1104 -
Case 1:19-cv-07723-CM Document 81

DAVIS WRIGHT & TREMAINE LLP
Attorneys for Defendants Daily

News L.P. and Chapman
1919 Pennsylvania Avenue, N.W.
Washington, D.C. 20006-3402

MATTHEW A. LEISH, ESQ.
Attorney for Defendants Daily
News L.P. and Chapman

Daily News L.P.
4 New York Plaza
New York, NY 10004

HAYNES & BOONE, LLP

Attomeys for Defendants Hechinger
Report and Perry

30 Rockefeller Plaza

26" Floor

New York, NY 10112

GREENBERG TRAURIG, LLP
Attorneys for Defendant McKelvey
54 State Street

6" Floor

Albany, NY 11207

(via ECF)

Filed 11/06/19 Page 3 of 3
